Citation Nr: 1136964	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disability (to include the cervical and lumbar spine).

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to November 1971.  The appellant had service in the Republic of Vietnam from August 25, 1971 to November 7, 1971.  He is the recipient of the Air Force Medal, the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The appellant submitted his petition to reopen his previously denied claim of entitlement to service connection for a back disability in June 2007.  A November 2007 rating decision denied entitlement to service connection for degenerative disc disease of the cervical and lumbar spine on the merits.  The appellant submitted a notice of disagreement (NOD) with this determination in December 2007, and timely perfected his appeal with respect to these issues in July 2008.

In December 2007, the appellant filed new claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In May 2008, a rating decision denied both of these claims.  The appellant submitted a NOD with this determination in July 2008, and timely perfected his appeal with respect to these issues in April 2009.

The appellant participated in a Decision Review Officer hearing in October 2008.  In April 2011, the appellant testified before the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida.  Transcripts of these proceedings have been prepared and incorporated into the evidence of record.

New and Material Evidence

With respect to the appellant's petition to reopen the previously denied claim of entitlement to service connection for a back injury (now considered two separate issues of entitlement to service connection for cervical and lumbar spine disabilities), to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.

Remanded Issues

The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The February 1972 rating decision denied the claim of entitlement to service connection for a back disability.  The appellant did not appeal this decision.

2.  The additional evidence associated with the appellant's VA claims file since the February 1972 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for cervical and lumbar spine disabilities.


CONCLUSIONS OF LAW

1.  The February 1972 rating decision, which denied entitlement to service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection for a back disability has been reopened, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The appellant asserts that he has submitted new evidence sufficient to reopen his previously denied claim of entitlement to service connection for a back disability.  The Board concurs.

Evidence Previously Considered

The appellant's original claim of entitlement to service connection for a back disability was denied in a February 1972 rating decision.  The rating decision noted that history indicated that the appellant was in a motor vehicle accident (MVA) in 1968, prior to service, and that ever since this accident, the appellant had suffered from intermittent cervical dorsal and lumbar pain.  It was noted that the appellant suffered an injury to his back in service, after falling from a metal ramp onto a metal railing and striking his back.  The examining physician noted a contusion of the back with no subjective symptoms.  The appellant continued to complain of pain with no orthopedic basis and was referred for a psychiatric evaluation.  He was ultimately diagnosed with a psychophysiological musculoskeletal reaction manifested by vertebral column pain.  The separation examination of the spine was normal and X-rays of the lumbar spine showed vertebral bodies of normal texture and density, with slight scoliosis with convexity to the right.  No residuals were noted.  Accordingly, the claim was denied.

In a letter, dated in February 1972, the RO notified the appellant of the adverse determination and of his procedural and appellate rights.  The notice included the appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  As the appellant did not indicate his disagreement within the time allotted, the rating decision by the RO in February 1972 became final by operation of law.  The claim may be reopened if new and material evidence is presented.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

Current Claim to Reopen

In general, an unappealed rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for cervical and lumbar spine disabilities.  At the time of the RO's February 1972 rating decision, service treatment records and a VA examination were of record.  As noted above, the appellant's original claim was denied due to lack of evidence of residuals from the appellant's in-service back injury.

Evidence added to the record since the February 1972 denial includes VA treatment records, private treatment records, and a VA spine examination report.  Both the private treatment records and the VA spine examination diagnosed the appellant with disabilities of the cervical and lumbar spine, and the private treatment records provided a tentative medical nexus between the appellant's cervical and lumbar spine disabilities and his time in military service.

This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  As the appellant has submitted new evidence consisting of diagnoses of cervical and lumbar spine disabilities and a tentative medical nexus between service and the present conditions, the claim of entitlement to service connection for a back disability is reopened, and must be considered in light of all the evidence, both old and new.


ORDER

The application to reopen the claim of entitlement to service connection for a back disability (to include the cervical and lumbar spine), is granted, and, to that extent only, the appeal is granted.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claims.


Cervical and Lumbar Spine Disabilities

Initially, the Board notes that the appellant was afforded a VA spine examination in October 2007.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Here, the VA examiner determined that the appellant's spine disabilities had pre-existed service, and that the current disabilities were not aggravated beyond the natural progression of the disease.  See VA Spine Examination Report, October 23, 2007.  This conclusion is inherently flawed.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2011).  However, where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to a natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
The presumption of soundness attaches where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  See 38 C.F.R. § 3.304(b)(2) (2011).

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his own interest are of no force and affect if other data do not establish the fact.  See 38 C.F.R. § 3.304(b)(3) (2011).  Moreover, a recorded history provided by a lay witness does not constitute competent medical evidence of a chronic pre-service condition, even though a veteran's account of his pre-service illnesses was recorded by medical examiners.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In the present case, the appellant's service entrance examination is completely negative for any notation of a pre-existing back condition, nor did the appellant himself indicate that he suffered from a back condition at the time of the entrance examination.  See Standard Forms 88 & 89, Service Entrance Examination Reports, April 1, 1970.  Though the Board is aware that the appellant noted later in service that he had been in a MVA prior to service, there was no evidence that this MVA caused him any sort of spine disability.  Further, during his April 2011 Board hearing, the appellant stated that his MVA prior to service merely involved him hitting stop signs and smashing mailboxes.  He clearly stated that he did not injure his back at that time.  See Travel Board Hearing Transcript, April 19, 2011, pp. 12 - 14.

Accordingly, the Board finds that the October 2007 VA spine examination is inadequate for rating purposes, as it was treated as an aggravation claim, and not one for direct service connection.  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  As such, a new VA spine examination must be conducted.  See Barr, supra.

Bilateral Hearing Loss and Tinnitus

Initially, the Board notes that during his April 2011 Board hearing, the appellant asserted that he had received a hearing test at the VA Medical Center in 2010.  Review of the evidence of record is negative for these treatment records.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, these records must be obtained.

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).


Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The appellant was afforded a VA audiological examination in May 2008.  At that time, he did not meet the VA requirements for hearing loss.  Three years have elapsed since the appellant's VA examination and his testimony before the undersigned in April 2011.  At the time of his Board hearing, the appellant stated that he continued to suffer from hearing loss and tinnitus, and that these conditions continued to progress and become worse.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Accordingly, the appellant should be afforded a new VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain any outstanding VA treatment records dated from January 2010 to the present.  Any response received in response to this request should be memorialized in the appellant's VA claims file.



2.  Following receipt of any available VA treatment records, the appellant should be scheduled for a VA spine examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed disabilities of the cervical and lumbar spine.  The VA examiner should thoroughly review the claims file, in addition to a copy of this remand, in conjunction with the examination and note that this has been accomplished in the examination report.  The VA examiner should address the following:

(a)  State any diagnoses of the appellant's cervical and lumbar spine.

(b)  Is it at least as likely as not that the appellant currently suffers from cervical spine disabilities as a direct result of his time in active duty service?  The VA examiner is requested to specifically address the in-service injury, the fact that the appellant does not suffer from a pre-existing spine disability, and his lay statements.

(c)  Is it at least as likely as not that the appellant currently suffers from lumbar spine disabilities as a direct result of his time in active duty service?  The VA examiner is requested to specifically address the in-service injury, the fact that the appellant does not suffer from a pre-existing spine disability, and his lay statements.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a complete rationale for any opinion provided and the examination report should be typed.

3.  Following receipt of any available VA treatment records, the appellant should be scheduled for a VA audiology examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed bilateral hearing loss and tinnitus.  The VA examiner should thoroughly review the claims file, in addition to a copy of this remand, in conjunction with the examination and note that this has been accomplished in the examination report.  The VA examiner should address the following:

Is it at least as likely as not that any currently diagnosed hearing loss and tinnitus is a direct result of the appellant time in active duty service?  The VA examiner is requested to specifically address the fact that the appellant was an aircraft mechanic during his time in service and his lay statements.  

The VA examiner is also reminded that the fact that an appellant did not suffer from hearing loss at the time of his separation from service is NOT a sufficient reason to deny the claim.  Service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  See 38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a complete rationale for any opinion provided and the examination report should be typed.

4.  The AMC should review the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the VA examiner if all questions posed are not answered.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


